Action to convert defendant into a trustee for the plaintiff as to a tract of land.
These issues were submitted:
1. Did the defendant Lipsitz buy said land in controversy for the plaintiff White and take deed to himself in trust to convey it to plaintiff White upon payment of the purchase money? Answer: Yes.
2. If the plaintiff White had such an equity as he alleges, has he by his conduct abandoned and given up the same? Answer: No.
3. Is the plaintiff's cause of action barred by the statute of limitations? Answer: No.
4. What amount is due by plaintiff upon said purchase price, if anything? Answer: Fifteen hundred and twenty-seven dollars.
From the judgment rendered the defendant appealed.
The Court has examined the several exceptions arising upon the evidence and to the charge of the court assigned as error. *Page 26 
We are of opinion that his Honor committed no error which would warrant us in directing another trial of the issues.
The court seems to have proceeded along well-settled principles, as laid down in Avery v. Stewart, 136 N.C. 426, where all the authorities bearing upon questions of the character in this State are collected.
The findings of the jury are supported by the evidence and entitle plaintiff to judgment.
No error.
(27)